The Honorable Becky Lynn State Representative P.O. Box 450 Heber Springs, Arkansas 72543
Dear Representative Lynn:
This letter is a response to your request for an opinion regarding the effective life of Sections 100, 101, and 102 of Act 1198 of 1995. On behalf of the Governor's Sexual/Violent Offender Committee, you have presented the following specific question:
  Will Sections 100, 101, and 102 of Act 1198 of 1995 (which were added as an amendment to the DHS 1995-1997 Appropriations Act and which affect the contractual requirements of providers of community residential services for juveniles) remain in effect at the expiration of the biennium in 1997?
It is my opinion that Sections 100, 101, and 102 of Act 1198 of 1995 will remain in effect at the expiration of the biennium in 1997.
This conclusion is based upon the fact that these sections are substantive provisions, rather than appropriations provisions.1
Although the law imposes certain time limitations on legislative appropriations, see, e.g., Ark. Const., art. 5, § 29 and A.C.A. §19-11-238, it imposes no such time limitations on substantive legislative acts.
Moreover, the act itself states no specific time duration for Sections 100, 101, and 102 or any other of its provisions. Both the Arkansas Constitution and the holdings of the Arkansas Supreme Court indicate that substantive statutes will generally remain in force and effect until the legislature has clearly revealed, either by way of express statement or by starkly inconsistent legislation, a desire to change them. See, e.g., Ark. Const., art. 5, § 23; Donaho v. Donaho, 318 Ark. 637, 887 S.W.2d 290
(1994); McKeown v. State, 197 Ark. 454, 124 S.W.2d 19 (1939). Neither type of indication has been made with regard to Sections 100, 101, and 102 of Act 1198 of 1995.
Sections 100, 101, and 102 set forth the conditions upon which contracts with community providers of community transition homes for juveniles may be entered into by the Department of Human Services and funded by the legislature. Although the appropriations for funding those contracts must expire at the end of the time periods imposed by law, the conditions upon which future contracts are entered into and funded need not expire.
I therefore conclude that Sections 100, 101, and 102 will remain in effect after the expiration of the biennium in 1997.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SA/cyh
1 The combination of substantive provisions with appropriation provisions in Act 1198 of 1995 does not violate Article 5, § 30 of the Arkansas Constitution (the basis for the "unity of subject" rule, which prohibits the combination of provisions addressing different subjects), because the provisions all relate to the same subject. See Arkansas MotorCarriers Ass'n v. Pritchett, 303 Ark. 620, 798 S.W.2d 918 (1990).